       Case 4:18-cv-03237-HSG Document 142 Filed 05/29/20 Page 1 of 1



 1                             IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                            OAKLAND DIVISION
 4

 5
     STATE OF CALIFORNIA, et al.,                              Case No. 4:18-cv-03237-HSG
 6
                                              Plaintiffs, [PROPOSED] ORDER REGARDING
 7                                                        JOINT STIPULATION REQUESTING
                    v.                                    EXTENSION OF TIME TO FILE FEE
 8                                                        MOTION
 9   UNITED STATES ENVIRONMENTAL                               The Hon. Haywood S. Gilliam, Jr.
     PROTECTION AGENCY, et al.,
10
                                            Defendants.
11

12                                           [PROPOSED] ORDER
13         BEFORE THE COURT is the Joint Stipulation Requesting an Extension of Time to File
14   Fee Motion submitted on May 28, 2020, by Plaintiffs States of California, Illinois, Maryland,
15   New Mexico, Oregon, Rhode Island, and Vermont, the Commonwealth of Pennsylvania, and the
16   California Air Resources Board (State Plaintiffs), and Defendants United States Environmental
17   Protection Agency and Andrew R. Wheeler, in his official capacity as Administrator of the EPA.
18   After consideration of the stipulation and declaration of Elizabeth B. Rumsey in support, the
19   Court GRANTS the stipulated request and hereby orders that the deadline to file a fee motion is
20   extended to the date that is 180 days after the date on which the Ninth Circuit Court of Appeals
21   issues a mandate in EPA’s appeal of this matter.
22   IT IS SO ORDERED.
23    Dated:               5/29/2020
                                                                 HAYWOOD S. GILLIAM, JR.
24                                                               UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                           1
        [Proposed] Order Regarding Joint Stipulation Requesting Extension of Time to File Fee Motion (4:18-cv-03237-
                                                                                                               HSG)
